DETAILED ACTION
This Office Action is in response to the filing of a Request for Continued Examination on 9/07/2021, and an interview on 9/17/2021. As per the interview, claims 1 and 18-21 have been amended, and no claims have been added or cancelled. Thus, claims 1-4 and 6-21 are pending in the application and in condition for allowance. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with attorney of record Matthew Dernier on 9/17/2021 and 9/28/2021.
In the claims:
Claim 1 line 11 has the limitation “the mechanism 30 only activates” which is amended to read --the mechanism (30) only activates--
Claim 1 line 12 has the limitation “and pressure of the content,” which is amended to read --and pressurizes the content,--
Claim 18 lines 3-4 has the limitation “and pressure of the content,” which is amended to read --and pressurizes the content,--
Claim 19 line 4 has the limitation “and pressure of the content” which is amended to read --and pressurizes the content--
Claim 20 lines 5-6 has the limitation “and pressure of the content” which is amended to read --and pressurizes the content,--
Claim 21 line 5 has the limitation “and pressure of the content” which is amended to read --and pressurizes the content--
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record, either alone or in combination, does not disclose all of the claimed structural and functional limitations of claim 1. Specifically, the prior art of record lacks where the mechanism that pressurizes the container only activates and pressurizes during the cocking of the device, and the mechanism compensates the pressure in the cartridge to decease to atmospheric pressure. 
The closest prior art of record is Dunne et al. (US Pub. 2012/0090603; hereinafter Dunne ‘603), Dunne (US Pat. 9,550,025; hereinafter Dunne ‘025), and Hochrainer et al. (US Pat. 6,223,933).
The Dunne ‘603 reference discloses a similar device for delivering a drug, with a cartridge, a mechanism to collapse the container, a cocking and uncocking action of the container, where the withdrawal of the dose is during the cocking, and the mechanisms is prevented from expanding during the cocked phase. The Dunne ‘603 reference fails to disclose all of the limitations required of the mechanism, including that the mechanisms only activates and only pressurizes the content when the device is cocked, and that the mechanism is further adapted to compensate the pressure in the cartridge to atmosphere. Further, the Dunne ‘603 reference does not lend itself to modification to overcome its’ deficiencies, as it would drastically change the mechanism and principle of operation, and be unable to function.

The Hochrainer device teaches a similar device for delivering a pressurized dose of medicament, and has a cartridge, and mechanism, which pressurize the dose during a withdrawal phase. More notably, Hochrainer teaches an opening in the casing around the pressurized medicament that is used to help equilibrate the pressure between the pressurized dose and atmosphere. However, the Hochrainer pressure equilibration differs from the claimed invention by allowing the pressure on the interior to increase to atmosphere through its connection rather than decrease. Further, it is unclear how a modification of the Dunne ‘603 reference with this feature would be able to function, as it would drastically change the principle of operation, and the device would not function.
Thus, the prior art of record, either alone or in combination, fails to disclose all of the claimed structural and functional limitations of the claimed invention, and the claimed invention is deemed allowable over the prior art of record. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349.  The examiner can normally be reached on Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MATTHEW D ZIEGLER/Examiner, Art Unit 3785             

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785